DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 16, 19-20 are elected, in response to restriction.
Claims 12-15 are non-elected.
Claims 17-18 are cancelled.
Claims 1-11, 16, 19-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/18/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.



Claim Objections
Claim 5 is objected to because of the following informalities. Claim 5 recites “whereby: … providing said reader with …”. It appears “reader unit” was unintentionally not included within the limitation as a typographical error. Examiner suggests amending it to be “said reader unit” instead. Appropriate correction is required.
Claim 19 is objected to because of the following informalities. Claim 19 recites “wherein … stored in the blockchain service, said blockchain service is configured and operable to await authorization of the transaction from the management service”. It appears “blockchain service module” and “management service module” was unintentionally not included within the limitation as a typographical error. Examiner suggests amending it to be “blockchain service module” and “management service module” instead. Appropriate correction is required.
Claim 20 is objected to because of the following informalities. Claim 20 recites “determining a signature of said unique by …”. It appears “unique marking” was unintentionally not included within the limitation as a typographical error. Examiner suggests amending it to be “unique marking” instead. Appropriate correction is required.

Election/Restrictions
Applicant's election without traverse of claims 1-11, 16, 19-20 in the reply filed on 06/29/2022 is acknowledged. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 3-5, 7, 16 and 19-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. To support this position, the Examiner notes the following. The word “reader unit” acts as a generic placeholder for the term “means”. The generic placeholder “reader unit” is modified by functional language “for determining …” in claim 1, “to operate …” in claim 3, “provides …” in claim 4, “to operate …” in claim 5, “utilizing …” in claim 7, “for determining” in claim 16, “readable by a” and “for reading …” in claim 19, and “is configured and operable for initiating …” in claim 20. The generic placeholder “reader unit” is not modified by sufficient structure, material, or acts for performing the claimed function. The structure corresponding to the “reader unit” may be found in at least paragraphs 74, 79, 90, 108 of Applicant’s pre-grant publication, which describes the hardware that comprises the “reader unit”.
Claims 4-5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. To support this position, the Examiner notes the following. The word “management service” acts as a generic placeholder for the term “means”. The generic placeholder “management service” is modified by functional language “compares …” in claim 4, and “adapted for authorization …” and “determines …” in claim 5. The generic placeholder “management service” is not modified by sufficient structure, material, or acts for performing the claimed function. The structure corresponding to the “management service” may be found in at least paragraphs 77-78, 98 and 108 of Applicant’s pre-grant publication, which describes the hardware that comprises the “management service”.
Claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. To support this position, the Examiner notes the following. The word “blockchain service” acts as a generic placeholder for the term “means”. The generic placeholder “blockchain service” is modified by functional language “adapted for recording …”, “recordation by” and “awaits/requests …”. The generic placeholder “blockchain service” is not modified by sufficient structure, material, or acts for performing the claimed function. The structure corresponding to the “blockchain service” may be found in at least paragraphs 77-78 and 108 of Applicant’s pre-grant publication, which describes the hardware that comprises the “blockchain service”.
Claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. To support this position, the Examiner notes the following. The word “blockchain service module” acts as a generic placeholder for the term “means”. The generic placeholder “blockchain service module” is modified by functional language “adapted for recording …”, “recordation of the transaction by” and “is configured and operable to await …”. The generic placeholder “blockchain service module” is not modified by sufficient structure, material, or acts for performing the claimed function. The structure corresponding to the “blockchain service module” may be found in at least paragraphs 77-78 and 108 of Applicant’s pre-grant publication, which describes the hardware that comprises the “blockchain service module”.
Claim 19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. To support this position, the Examiner notes the following. The word “management service module” acts as a generic placeholder for the term “means”. The generic placeholder “management service module” is modified by functional language “adapted for authorization …” and “is configured and operable for determining …”. The generic placeholder “management service module” is not modified by sufficient structure, material, or acts for performing the claimed function. The structure corresponding to the “management service module” may be found in at least paragraphs 77-78, 98 and 108 of Applicant’s pre-grant publication, which describes the hardware that comprises the “management service module”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 16, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-11:
Step 1
Claims 1-11 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of determining and recording object markings. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind as the claim limitations of determining a marking of an object and enabling generation of a record involve observations, evaluations, judgments, or can practically be performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
using a reader unit for determining specific and unique marking of the object to provided data indicative of said marking
using a computing device for communicating with at least one corresponding server system and transmitting data indicative of the marking, and data indicative of the marked object using an encryption key
thereby enabling generation of at least one record of said transmitted data by said at least one server system

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “using a reader unit for”, “using a computing device for”, “with at least one corresponding server system” and “by said at least one server system” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “communicating … and transmitting data indicative of the marking, and data indicative of the marked object using an encryption key” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-11 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2: Claim 2 recites the additional element of “wherein said at least one server system includes said at least one record on a public, semi-public or private database”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3: Claim 3 recites the abstract idea of determining object markings using a scheme. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 3 also recites the additional element of “wherein said at least one server system includes a management service”, “to said management service” and “said reader unit”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 3 also recites the additional element of “wherein said communicating includes providing data indicative of the object … and receiving in response data indicative of reading parameters authorizing”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 4: Claim 4 recites the abstract idea of comparing data to determine authenticity. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 4 also recites the additional element of “wherein said reader unit” and “to said management service and said management service”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 4 also recites the additional element of “provides said data indicative of said marking”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 5: Claim 5 recites the abstract idea of comparing object marking data obtained using a scheme in order to determine authenticity and record. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 5 also recites the additional element of “wherein said at least one server system comprises a blockchain service adapted for … in a blockchain and a management service adapted for”, “whereby: said management service … said reader … said reader unit … from the reader unit” and “in the blockchain service, said blockchain service … from the management service”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 5 also recites the additional element of “providing … with data indicative of reading parameters”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 6: Claim 6 recites the additional element of “wherein said management service is implemented by one or more severs as secured system and said blockchain service is implemented as at least one of public, semi-public, and/or private blockchain servers”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7: Claim 7 recites the abstract idea of obtaining object marking using a parameter. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 7 also recites the additional element of “to one or more server system” and “using the reader unit”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 7 also recites the additional element of “transmitting … a request for reading marking of one or more objects” and “receiving in response data indicative of one or more reading parameters”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 8: Claim 8 recites additional details of the type of data included in the reading parameters. Therefore, it recites additional abstract ideas.
Claim 9: Claim 9 recites the abstract idea of validating data. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 9 also recites the additional element of “with at least one corresponding server system”, “to one or more management related servers” and “said one or more management related servers in response being configured for”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Claim 9 also recites the additional element of “wherein said communicating … and transmitting data indicative of the marking comprises”, “transmitting reading data … in response to data about reading parameters” and “and transmit corresponding validation data for generating said at least one record of said transmitted data”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 10: Claim 10 recites additional details of the type of data included in the reading parameters and reading protocol. Therefore, it recites additional abstract ideas. Claim 10 also recites the additional element of “wherein said reader unit system is an X-Ray Fluorescence (XRF) system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11: Claim 11 recites the abstract idea of assigning a value. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas.

Claim 16:
Step 1
Claim 16 is directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 16 recites (i.e., sets forth or describes) an abstract idea of determining and recording object markings and generating a currency using the marking data. Specifically, but for the additional elements, Claim 16 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions as the claim limitations of determining a marking of an object, generation of a record, and generating currency using data of the marking involve business relations. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
using a reader unit for determining specific and unique marking of the object to provided data indicative of said marking
using a computing device for communicating with at least one corresponding server system and transmitting data indicative of the marking, and data indicative of the marked object using an encryption key
communicating said transmitted data and generating at least one record of said transmitted data
and displaying the at least one record on a public, semi-public or private database
wherein the data indicative of the marking is hashed using cryptographic functions such that the data indicative of the marking will be kept hidden
and the virtual currency is generated using cryptographic functions from the cryptographically hashed data indicative of the marking and permanently stored in a database

Step 2A Prong Two
Claim 16 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “using a reader unit for”, “using a computing device for … with at least one corresponding server system”, “on a public, semi-public or private database” and “in a database” merely serve as a tool to perform the abstract idea. Further, the additional elements “is hashed using cryptographic functions”, “virtual”, “cryptographic” and “cryptographically hashed” generally links the use of the judicial exception to a particular technological environment, that being cryptographic virtual currencies and cryptographic data. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “communicating … and transmitting data indicative of the marking, and data indicative of the marked object using an encryption key” and “communicating said transmitted data” amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, it recites additional abstract ideas.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 16, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 19:
Step 1
Claim 19 is directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 19 recites (i.e., sets forth or describes) an abstract idea of determining object marking using a scheme using parameters and comparing object marking obtained for a match in order to determine authenticity and authorize a transaction and record. Specifically, but for the additional elements, Claim 19 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind as the claim limitations involve observations, evaluations, judgments, or can practically be performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
at least one server system comprising: 
at least one blockchain service module adapted for recording transactions of said objects in a blockchain
and at least one management service module adapted for authorization of each transaction of an object by determining authenticity of the transaction of the object before the recordation of the transaction by the at least one blockchain service module
whereby: said object is being marked by a certain specific marking readable by a reader unit
said management service module is configured and operable for determining said authenticity of the transaction by carrying out the following: 
authorizing said reader unit for reading said marking by communicating the reader unit with data indicative of reading parameters by which to read said marking by operating with a certain reading scheme for determining of the specific marking of the object
obtaining from the reader unit, in response, data indicative of the marking being read utilizing said reading parameters
comparing said received data indicative of the marking with stored data indicative of the marking on the object and authenticating said object based on a match between the stored- and received-data of the marking
wherein said upon request for recordation of a transaction for an object stored in the blockchain service, said blockchain service is configured and operable to await authorization of the transaction from the management service

Step 2A Prong Two
Claim 19 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “at least one server system comprising: at least one blockchain service module adapted for … in a blockchain; and at least one management service module adapted for … by the at least one blockchain service module”, “by a reader unit”, “said management service module is configured and operable for”, “said reader unit … the reader unit”, “from the reader unit” and “in the blockchain service, said blockchain service is configured and operable to … from the management service” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “by communicating … with data indicative of reading parameters” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 19, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 20:
Step 1
Claim 20 is directed to a reader unit (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) an abstract idea of determining object marking using reading parameters. Specifically, but for the additional elements, Claim 20 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind as the claim limitations involve observations, evaluations, judgments, or can practically be performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A reader unit for reading unique marking physically coupled to an object to provided data indicative of said marking of the object
said reader unit is configured and operable for initiating communication with a predetermined management server before carrying out an operation of reading said marking for receiving from said management server authorization data indicative of reading parameters for operating the reading operation for reading said marking
and determining a signature of said unique by carrying out said reading operation with the received reading parameters

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “A reader unit for … said reader unit is configured and operable for … with a predetermined management server … from said management server” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, the additional elements “initiating communication … for receiving … authorization data indicative of reading parameters” amount to mere data gathering, which is a form of insignificant extra-solution activity.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/157185 A1 to Grof (hereinafter “Grof”).

Claim 20: 
Grof discloses:
A reader unit for (Fig.8 item 822; 34:19-24)
reading unique marking physically coupled to an object to provided data indicative of said marking of the object (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
said reader unit is configured and operable for (Fig.8 item 822; 34:19-24)
initiating communication with a predetermined management server before carrying out an operation of reading said marking (32:18-26) for receiving from said management server authorization data indicative of reading parameters for operating the reading operation for reading said marking (24:9-12, 31:20-29)
determining a signature of said unique by carrying out said reading operation with the received reading parameters (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/157185 A1 to Grof (hereinafter “Grof”) in view of US 2016/0098723 A1 to Feeney (hereinafter “Feeney”).

Claim 1: 
Grof discloses:
using a reader unit (Fig.8 item 822; 34:19-24) for determining specific and unique marking of the object (Fig.7 item 710; 29:6-7) to provided data indicative of said marking (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
using a computing device (Fig.8 item 810; 22:28-30, 34:19-21) for communicating with at least one corresponding server system (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24) and transmitting data indicative of the marking, (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4) and data indicative of the marked object (32:18-26)
thereby enabling generation of at least one record of said transmitted data by said at least one server system (33:16-19, 34:3-4, 35:4-7)
Grof does not disclose:
using an encryption key
Feeney, an analogous art of reading marked objects for authenticity, discloses:
using an encryption key (para 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grof to include use of an encryption key for communication between the computing device and at least one corresponding server system, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-6).

Claim 2: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
wherein said at least one server system includes said at least one record on a public, semi-public or private database (33:16-19, 34:3-4, 35:4-7)

Claim 3: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
wherein said at least one server system includes a management service (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24)
wherein said communicating includes providing data indicative of the object to said management service (32:18-26) and receiving in response data indicative of reading parameters (24:9-12, 31:20-29) authorizing said reader unit to operate with a certain reading scheme for carrying out said determining of the specific marking of the object (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)



Claim 4: 
The combination of Grof in view of Feeney discloses all limitations of claim 3. Grof further discloses:
wherein said reader unit provides said data indicative of said marking to said management service (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4) and said management service compares said data of the marking with recorder data of the marking stored thereby to determine authenticity of the object (Fig.7 item 745; 33:16-17, 35:4-7)

Claim 5: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
and a management service adapted for authorization of each transaction by determining authenticity of the transaction before its recordation (Fig.7 item 745; 33:16-17, 35:4-7)
whereby: said management service determines said authenticity of the transaction by carrying out the following: (Fig.7 item 745; 33:16-17, 35:4-7)
providing said reader with data indicative of reading parameters (24:9-12, 31:20-29) for authorizing said reader unit to operate with a certain reading scheme determining of the specific marking of the object (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
obtaining from the reader unit, in response, data indicative of the marking being read utilizing said reading parameters (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4)
comparing said received data indicative of the marking with stored data indicative of the marking on the object (Fig.7 item 745; 33:16-17, 35:4-7) and authenticating said object based on a match between the stored- and received-data of the marking (Fig.7 item 750; 33:20-24)
wherein said upon request for recordation of a transaction for an object stored (33:16-19, 34:3-4, 35:4-7)
Grof does not disclose:
wherein said at least one server system comprises a blockchain service adapted for recording transactions of said objects in a blockchain
recordation by blockchain service
in the blockchain service, said blockchain service awaits/requests said authorization of the transaction from the management service
Feeney discloses:
wherein said at least one server system comprises a blockchain service adapted for recording transactions of said objects in a blockchain (paras 46, 49-50, 88, 116-117)
recordation by blockchain service (paras 46, 49-50, 88, 116-117)
in the blockchain service, said blockchain service awaits/requests said authorization of the transaction from the management service (paras 46, 49-50, 88, 116-117)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grof to include use of a blockchain service for recording transactions in a blockchain, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-6).

Claim 6: 
The combination of Grof in view of Feeney discloses all limitations of claim 5. Grof further discloses:
wherein said management service is implemented by one or more severs as secured system (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24)
Grof further discloses:
and said blockchain service is implemented as at least one of public, semi-public, and/or private blockchain servers (paras 46, 49-50, 88, 116-117)

Claim 7: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
transmitting, to one or more server system, a request for reading marking of one or more objects (32:18-26)
receiving in response data indicative of one or more reading parameters enabling reading of the corresponding object's marking (24:9-12, 31:20-29)
using the reader unit utilizing said one or more reading parameters for reading marking of the object (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)

Claim 8: 
The combination of Grof in view of Feeney discloses all limitations of claim 7. Grof further discloses:
wherein said one or more reading parameters comprise data indicative of suitable reading protocol for locating said specific unique marking of the object (14:6-10, 14:17-23, 16:3-11, 19:6-9)

Claim 9: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
wherein said communicating with at least one corresponding server system and transmitting data indicative of the marking comprises (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4)
transmitting reading data to one or more management related servers (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4) in response to data about reading parameters (24:9-12, 31:20-29)
said one or more management related servers in response being configured for validating said marking data (Fig.7 item 745; 33:16-17, 35:4-7) and transmit corresponding validation data for generating said at least one record of said transmitted data (33:16-19, 34:3-4, 35:4-7)

Claim 10: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
wherein said reader unit system is an X-Ray Fluorescence (XRF) system (Fig.8 item 822; 34:19-24)
said one or more reading parameters comprise data indicative of suitable reading protocol for locating said specific unique marking of the object (14:6-10, 14:17-23, 16:3-11, 19:6-9)
said reading protocol comprises data about one or more of: filter type, emission tube current or voltage, calibration scheme and geometrical configuration for at least one of scanning and reading of said marking (14:6-10, 14:17-23, 16:3-11, 19:6-9)

Claim 11: 
The combination of Grof in view of Feeney discloses all limitations of claim 1. Grof further discloses:
assigning specific value to the object (Fig.7 item 720; 16:23-25, 26:3-6, 31:8-12)

Claim 16: 
Grof discloses:
using a reader unit (Fig.8 item 822; 34:19-24) for determining specific and unique marking of the object to provided data indicative of said marking (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
using a computing device (Fig.8 item 810; 22:28-30, 34:19-21) for communicating with at least one corresponding server system and transmitting data indicative of the marking (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4), and data indicative of the marked object (32:18-26)
communicating said transmitted data (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4) and generating at least one record of said transmitted data (33:16-19, 34:3-4, 35:4-7)
and displaying the at least one record on a public, semi-public or private database (33:16-19, 34:3-4, 35:4-7)
Grof does not disclose:
using an encryption key
wherein the data indicative of the marking is hashed using cryptographic functions such that the data indicative of the marking will be kept hidden
the virtual currency is generated using cryptographic functions from the cryptographically hashed data indicative of the marking and permanently stored in a database
Feeney, an analogous art of reading marked objects for authenticity, discloses:
using an encryption key (para 32)
wherein the data indicative of the marking is hashed using cryptographic functions such that the data indicative of the marking will be kept hidden (paras 28, 47)
the virtual currency is generated using cryptographic functions from the cryptographically hashed data indicative of the marking and permanently stored in a database (paras 39, 46, 79)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grof to include use of an encryption key for communication between the computing device and at least one corresponding server system, hashing the marking data, and generating a virtual currency using hashed data, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-6).



Claim 19: 
Grof discloses:
at least one server system comprising (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24)
at least one management service module (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24) adapted for authorization of each transaction of an object by determining authenticity of the transaction of the object (Fig.7 item 745; 33:16-17, 35:4-7) before the recordation of the transaction (33:16-19, 34:3-4, 35:4-7)
whereby: said object is being marked by a certain specific marking (Fig.7 item 720; 16:23-25, 26:3-6, 31:8-12) readable by a reader unit (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
said management service module is configured and operable for (Fig.8 item 840; 24:13-17, 32:18-26, 34:21-24)
determining said authenticity of the transaction by carrying out the following (Fig.7 item 750; 33:20-24)
authorizing said reader unit for reading said marking (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29) by communicating the reader unit with data indicative of reading parameters (24:9-12, 31:20-29) by which to read said marking by operating with a certain reading scheme for determining of the specific marking of the object (Fig.7 item 735; 11:4-12, 12:1-7, 21:5-7, 23:15-17, 32:27-29)
obtaining from the reader unit, in response, data indicative of the marking being read utilizing said reading parameters (Fig.7 item 740; 24:13-17, 24:31 to 25:2, 33:1-3, 33:11-15, 34:8-13, 35:1-4)
comparing said received data indicative of the marking with stored data indicative of the marking on the object (Fig.7 item 745; 33:16-17, 35:4-7) and authenticating said object based on a match between the stored- and received-data of the marking (Fig.7 item 750; 33:20-24)
Grof does not disclose:
at least one blockchain service module adapted for recording transactions of said objects in a blockchain
recordation of the transaction by the at least one blockchain service module
wherein said upon request for recordation of a transaction for an object stored in the blockchain service, said blockchain service is configured and operable to await authorization of the transaction from the management service
Feeney, an analogous art of reading marked objects for authenticity, discloses:
at least one blockchain service module adapted for recording transactions of said objects in a blockchain (paras 46, 49-50, 88, 116-117)
recordation of the transaction by the at least one blockchain service module (paras 46, 49-50, 88, 116-117)
wherein said upon request for recordation of a transaction for an object stored in the blockchain service, said blockchain service is configured and operable to await authorization of the transaction from the management service (paras 46, 49-50, 88, 116-117)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Grof to include use of a blockchain service for recording transactions in a blockchain, as disclosed in Feeney. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Feeney, paras 2-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685